Electronically Filed
                                                        Supreme Court
                                                        SCWC-29539
                                                        27-JUN-2013
                                                        10:30 AM




                           NO. SCWC-29539


             IN THE SUPREME COURT OF THE STATE OF HAWAI#I




           SHILO WILLIS, Petitioner/Plaintiff-Appellant,


                                 vs.


        CRAIG SWAIN, FIRST INSURANCE COMPANY OF HAWAI#I, LTD.,
                  Respondents/Defendants-Appellees.




           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (ICA NO. 29539; CIV. NO. 01-1-0467)


                                ORDER
 (By:    Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ., and
         Circuit Judge Chang, assigned by reason of vacancy)

            Upon consideration of Respondent/Defendant-Appellee

First Insurance Company of Hawai#i, Ltd.’s motion for

reconsideration filed on June 17, 2013, requesting that this

court review its opinion filed on June 7, 2013, vacating and

remanding the March 9, 2012 judgment of the Intermediate Court of

Appeals and the December 11, 2008 final judgment of the Circuit
Court of the First Circuit,

          IT IS HEREBY ORDERED that the motion is denied.

          DATED:   Honolulu, Hawai#i, June 27, 2013.

Bradford F.K. Bliss,             /s/ Mark E. Recktenwald
for respondent First
Insurance Company                /s/ Paula A. Nakayama
of Hawai#i, Ltd.
                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Gary W.B. Chang




                                 2